Citation Nr: 1628644	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-03 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss, tinnitus, vertigo (claimed as equilibrium), and anxiety.  

The Veteran testified at a videoconference hearing before the undersigned in April 2016.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As explained below, the Veteran's claims for service connection of bilateral hearing loss and tinnitus must be remanded.

The Board notes that the Veteran submitted a statement regarding his efforts to obtain a private medical nexus opinion.  See May 2016 letter.  This letter also notes the Veteran's frustration that service connection is not conceded based on his military occupational specialty (MOS).  The Board notes that there is no presumptive service connection for hearing loss or tinnitus and although his noise exposure is conceded based on his MOS, evidence is still necessary to determine causation in each individual case.  In this case, for the reasons explained below, the current evidence is inadequate and a new medical examination is necessary.

The Veteran's bilateral hearing loss and tinnitus claims were denied based on an October 2012 VA medical examination, which concluded that the Veteran's hearing loss and tinnitus were not related to military service.  With regard to the bilateral hearing loss claim, this examiner's rationale noted that the Veteran's hearing was within normal limits at the time of his December 1977 separation examination.  The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the examiner's reliance solely on the lack of hearing loss at the time of separation renders the October 2012 VA medical examination inadequate.

With regard to the Veteran's tinnitus claim, the examiner noted that the Veteran had denied tinnitus at the time of his May 2010 VA audiology consult.  By contrast, the Veteran stated in an October 2010 statement that he had been bothered by constant ringing in both ears since his discharge.  At his April 2016 hearing, the Veteran stated that he first noticed tinnitus within a couple of years of his separation from service and it had increased through the years.  At the time of his February 2011 VA examination, the Veteran stated that he did not realize that his symptoms were tinnitus at the time of the May 2010 VA audiology consult and reported a 30 year history of symptoms.  Similarly, at his October 2012 examination, the Veteran reported a 40 year history of tinnitus.  Despite this, the rationale provided the October 2012 examiner's negative opinion relied on the absence of medical records showing tinnitus.  The absence of contemporaneous clinical evidence showing complaints of tinnitus does not render the Veteran's lay account inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Thus, the examination is inadequate.  As the record does not contain an adequate medical nexus opinion on the issues of bilateral hearing loss and tinnitus, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination, by someone other than the October 2012 VA examiner.  The entire claims file must be reviewed by the examiner.

(a)  The examiner is to provide an opinion regarding whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed bilateral hearing loss is related to his military service.  In doing so, the examiner must consider the Veteran's lay statement regarding the onset of his hearing loss symptoms.  For purposes of this opinion, the examiner should note that lack of hearing loss shown in service alone cannot serve as the basis of a negative opinion, although it can be one factor considered in rendering an opinion.

(b)  The examiner is to provide an opinion regarding the whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed tinnitus is related to his military service.  In doing so, the examiner must consider the Veteran's lay statement regarding the onset of his tinnitus symptoms.  For purposes of this opinion, the examiner should note that lack of tinnitus shown in service alone cannot serve as the basis of a negative opinion, although it can be one factor considered in rendering an opinion.

The examiner must provide reasons for each opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

